Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 and April 9, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-16 are pending in this application.
Allowable Subject Matter
4.	Claims 1-16 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 has been found allowable because the cited prior art of record fails to teach or reasonable suggests the features of:
“- processing means connected to the cameras and to the generating means for generating sound and touch signals, 
characterized in that said processing means are configured to combine the images captured in real time and to establish a vertical band (from the cameras' point of view) covering a total height of the combined image, and to generate sound and touch signals from pixels associated with depth information located exclusively within the vertical band, and
said processing means also being configured to: 
divide the vertical band into at least two regions; 
define a sound and touch signal in each region according to the depth information of the region and the height of the region within the vertical band; and 
define a sound and touch output signal based on the sound and touch signals in each region of the vertical band”, along with all the other limitations(Please see Final rejection dated on 12/09/2020).
Dependent claims 2-16 are allowed by virtue of their dependency to the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ana Picon-Feliciano/Examiner, Art Unit 2482   


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482